Citation Nr: 1749840	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  12-33 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, claimed as a manifestation of an undiagnosed, chronic multi-symptom illness or as a manifestation of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

2.  Entitlement to service connection for myalgia of the bilateral biceps, triceps, deltoids, and quadriceps, claimed as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

3.  Entitlement to service connection for chronic fatigue syndrome, claimed as a manifestation of an undiagnosed, chronic multi-symptom illness or as a manifestation of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

4.  Entitlement to service connection for asthma, breathing difficulty, and shortness of breath, to include as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, as a result of military service in the Persian Gulf War.  
5.  Entitlement to service connection for periodic diarrhea and gastrointestinal problems, claimed as manifestations of an undiagnosed, chronic multi-symptom illness or manifestations of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

6.  Entitlement to service connection for cholecystitis, status laparoscopic cholecystectomy.  

7.  Entitlement to service connection for sterility, claimed as a manifestation of an undiagnosed, chronic multi-symptom illness or as a manifestation of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

8.  Entitlement to service connection for hair loss, claimed as a manifestation of an undiagnosed, chronic multi-symptom illness or as a manifestation of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

9.  Entitlement to service connection for headaches, claimed as manifestations of an undiagnosed, chronic multi-symptom illness or as manifestations of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

10.  Entitlement to service connection for memory loss and difficulty concentrating, claimed as manifestations of an undiagnosed, chronic multi-symptom illness or as manifestations of a qualifying chronic disability, associated with military service in the Persian Gulf War.  

11.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from June 1986 to March 1990.  He also had service in the United States Marine Corps Reserve, including a period of active service from December 1990 to May 1991.  His unit was called to active duty during the Persian Gulf War.  His awards and decorations included the Combat Action Ribbon.  

This case was previously before the Board of Veterans' Appeals (Board) in May 2016, when it was remanded for further development.  Following the requested development, the RO confirmed and continued the denials of all issues on the title page.  Thereafter, the case was returned to the Board for further appellate action.

The issues of service connection for fibromyalgia, chronic myalgia of the biceps, triceps, deltoids and quadriceps, chronic fatigue syndrome, cholecystitis (claimed as gastrointestinal problems), periodic diarrhea and gastrointestinal problems, male pattern baldness (claimed as hair loss), chronic headaches, and chronic memory loss and difficulty concentrating, asthma, breathing difficulty and shortness of breath and for sterility are addressed in the REMAND portion of the decision below.


FINDING OF FACT

The presence of a chronic, identifiable psychiatric disorder, including PTSD, has not been established.


CONCLUSION OF LAW

The claimed psychiatric disorder, including PTSD, is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.303 (2016).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C.A. § 5107 (West 2014).  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  

In this case, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims for service connection.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  With the exception of service connection for sterility, there is no evidence of any VA error in notifying or assisting the Veteran in the development of his claims.  Therefore, the Board will proceed to the merits of the appeal.  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2016).  

The Psychiatric Disorder 

The Veteran contends that following his duty during Operation Desert Shield and Operation Desert Storm, he developed chronic anxiety attacks and depression associated with events he experienced in Southwest Asia.  Therefore, he maintains that service connection for a psychiatric disability, including PTSD, is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  

To establish entitlement to service connection for PTSD there must be: (1) medical evidence diagnosing this condition in accordance with 38 C.F.R. § 4.125 (a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders (DSM); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f). See also Cohen v. Brown, 10 Vet. App. 128 (1997).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The Veteran's award of the Combat Action Ribbon provides evidence of a stressor.  However, the service treatment records, including the reports of the Veteran's service entrance and separation examinations are negative for any complaints or clinical findings of a psychiatric disability of any kind.  

During an April 2009 VA general medical examination, the Veteran reported a history of panic attacks.  However, VA psychiatric examinations in May 2009 and September 2016 failed to find evidence of a chronic, identifiable psychiatric disorder associated, including PTSD.  During the latter examination, it was noted that PTSD screenings in April 2010 and May 2015 had been negative.  It was further noted that the Veteran's panic attacks were associated with paroxysmal supraventricular tachycardia rather than a psychiatric disability.  


In sum, the evidence fails to reflect a current diagnosis.  The Board finds the September 2016 VA examination to be especially probative.  The examiner reviewed the claims file, considered the Veteran's subjective history, and conducted a mental status examination.  The examiner clearly outlined that the Veteran did not meet criterion B (presence of intrusion symptoms), C (persistent avoidance of stimuli symptoms), D (negative alterations in cognitions and mood) or E (marked alterations in arousal and reactivity) required for a DSM diagnosis of PTSD.  Accordingly, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD.

The evidence of record also fails to reflect a diagnosis of any other acquired psychiatric disorder.  While private treatment records reflect symptoms of anxiety, these records were from a rheumatologist, not a mental health treatment provider.  Furthermore, the records documented only symptoms of anxiety, not a diagnosis and referred the Veteran to his primary care physician.  Significantly, mental health treatment providers, and VA examiners, consistently concluded the Veteran did not have a diagnosed psychiatric condition.  As noted above, the September 2016 VA examination considered the claims file, Veteran's history, and concluded the Veteran did not meet the DSM criteria for any psychiatric disorder.  

The Board acknowledges the Veteran's assertion that he has a psychiatric disorder as a result of his active duty service and the lay statements documenting a long history of symptoms. Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). However, as a lay person, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as diagnosing his psychiatric symptomatology or providing a medical nexus opinion. See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning. See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-IV and DSM-V), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder); See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease). Therefore, the Veteran's assertion that his psychiatric symptoms are related to service is insufficient to establish a nexus for service connection purposes.

Absent evidence of a chronic, identifiable psychiatric disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted. In arriving at these decisions, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claims.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Service connection for a psychiatric disorder, including PTSD, is denied.


REMAND

The record suggests that the Veteran has asthma with onset in the early 1990's.  During his April 2009 VA examination, it was noted that he was a policeman and that he received pulmonary function tests from the police department every two years.  Medical records associated with the Veteran's employment have not been included with the Veteran's claims file.  

In April 2009, the Veteran underwent a VA genitourinary examination.  He suggested that a private medical doctor had found him to be sterile.  Records from that doctor have not been associated with the claims folder.  

Concerning the claims for service connection for fibromyalgia, chronic myalgia of the biceps, triceps, deltoids and quadriceps, chronic fatigue syndrome, cholecystitis (claimed as gastrointestinal problems), periodic diarrhea and gastrointestinal problems, male pattern baldness (claimed as hair loss), chronic headaches, and chronic memory loss and difficulty concentrating, asthma, breathing difficulty and shortness of breath and for sterility, the Board previously remanded these claims for a VA examination to determine whether the Veteran had a diagnosis and determine the etiology of any claimed disabilities. 

The Veteran attended the October 2016 examination.  The opinion however stated the following

I have reviewed the conflicting medical evidence and am providing the following opinion: The veteran was interviewed and examined; VA eFolder and all pertinent records were reviewed. 

This examiner notes that the requestor has failed to review the records or has failed to tab or supply for review any evidence to support the requested medical opinion in this non Appeals/Remand case, as required (see VBA Manual - M21-1 ,III.iv.3.A.7.d). This examiner, therefore, will assume there is no evidence to support the claim to review.  (Emphasis added).

In other words, although the examiner claims to have reviewed the record, he made clear that because the RO did not tab any documents, he assumed there was no pertinent evidence.  Had the examiner actually reviewed the evidence he would have seen that the Veteran had been treated for at least some of the claimed symptoms.  See e.g. Rheumatologist notes received in January 2013.  

Accordingly, another opinion is required.

Inasmuch as there may be outstanding evidence which could support the Veteran's appeal, the case is REMANDED to the Agency of Original Jurisdiction (AOJ) for the following action:

1.  Ask the Veteran for the name and address of the health care provider who found him to be sterile.  Then, ask that health care provider for copies of the records associated with that finding.  Such records should include, but are not limited to records of outpatient and inpatient treatment and the results of laboratory studies.  

2.  Ask the Roanoke Police Department for copies of the Veteran's medical records through 1993.  Such records should include, but are not limited to, a copy of the report of his pre-employment examination and the records associated with his pulmonary function tests.  

3.  A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If the records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal entity from whom they are sought.  

If the requested records are unavailable, but are not held by an entity affiliated with the federal government, notify the Veteran in accordance with the provisions of 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

4.  After any records requested above have been received, forward the claims file to an appropriate examiner for a medical opinion to determine the nature and etiology of the claimed asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFS, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia and myalgias.  A new examination is not required unless the VA examiner finds one is necessary.

The examiner should review the file and provide a diagnosis, if any, of any disorder or disorders manifested by the Veteran.

If a diagnosis is made, then the examiner shall provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the diagnosed disorder(s) was/were incurred during or aggravated by the Veteran's active service, to include as due to any inservice environmental hazards he was exposed to during his service in the Persian Gulf.

If no diagnosis is made, then the examiner shall provide an opinion regarding whether it is at least as likely as not that the Veteran manifests signs and symptoms of any undiagnosed illness, primarily manifested by asthma, breathing difficulty, shortness of breath, hair loss, sterility, CFS, headaches, periodic diarrhea, gastrointestinal problems, memory loss, difficulty concentrating, fibromyalgia or myalgias.  

If no diagnosis can be made, the examiner shall also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a medically unexplained chronic multi-symptom illness.  

The examiner is asked to provide a rationale for any opinion rendered.  

5.  When the actions requested have been completed, undertake any other indicated development deemed necessary.  Then adjudicate the issues of entitlement to service connection for asthma and sterility.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


